MEMORANDUM ***
Martha Gregorio seeks review of an order of the Board of Immigration Appeals *762(“BIA”) upholding an immigration judge’s order denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Gregorio failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Gregorio’s contention that the agency deprived her of due process by misapplying the law to the facts of her case does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”); see also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that the “misapplication of case law” may not be reviewed).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.